Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
 
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORGAN (U.S. Patent 2,067,457).
Regarding claim 1, MORGAN discloses:  a gear pump (see Figures 2 and 3, Page 3, Column 1, lines 7-46) comprising: 
gears (51, 61, 67) which mesh and pair with each other (see Figures 2 and 3, Page 4, Column 1, line 41 – Page 4, Column 2, line 32); 
a casing (20, 21, 22, 2534, 61) which comprises a gear housing chamber (see Figures 1 and 2, where the gear housing chamber includes (20, 21, 61) that surrounds the gears (51, 61, 67)) for housing the gears (see Figures 1 and 2); and 
doubled hollow layers (see Figures 1 and 2, where the doubled hollow layers are located between (61) and (20) and (20) and (20), see Marked up Figure 2) which are configured in the casing and divide the casing into inner walls (see Marked up Figure 2) radially disposed at an inner side of the casing (see Figure 1 and Marked up Figure 2), outer walls (see Figure 1 and Marked up Figure 2) radially disposed at an outer side of the casing (see Figure 1 and Marked up Figure 2) and middle walls (see Figure 1 and Marked up Figure 2) between the inner walls and the outer walls (see Figure 1 and Marked up Figure 2).  

    PNG
    media_image1.png
    430
    518
    media_image1.png
    Greyscale

Regarding claims 3 and 11, MORGAN discloses:  the doubled hollow layers are configured between the gear housing chamber in the casing and an outer surface of the casing (see Figure 1 and Marked up Figure 2).  
Regarding claims 4 and 12, MORGAN discloses:  the doubled hollow layers are configured between the gear housing chamber in the casing and an outer surface of the casing (see Figure 1 and Marked up Figure 2).  
Regarding claim 9, MORGAN discloses:  a gear motor (see Figures 2 and 3, Page 3, Column 1, lines 7-46) comprising: 2Customer No.: 31561 Docket No.: 093574-US-372 Application No.: 16/835,321 
gears (51, 61, 67) which mesh and pair with each other (see Figures 2 and 3, Page 4, Column 1, line 41 – Page 4, Column 2, line 32); 
a casing (20, 21, 22, 2534, 61) which comprises a gear housing chamber (see Figures 1 and 2, where the gear housing chamber includes (20, 21, 61) that surrounds the gears (51, 61, 67)) for housing the gears (see Figures 1 and 2); and 
doubled hollow layers (see Figures 1 and 2, where the doubled hollow layers are located between (61) and (20) and (20) and (20), see Marked up Figure 2) which are configured in the casing and divide the casing into inner walls (see Marked up Figure 2) radially disposed at an inner side of the casing (see Figure 1 and Marked up Figure 2), outer walls (see Figure 1 and Marked up Figure 2) radially disposed at an outer side of the casing (see Figure 1 and Marked up Figure 2) and middle walls (see Figure 1 and Marked up Figure 2) between the inner walls and the outer walls (see Figure 1 and Marked up Figure 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MORGAN in view of SaECaNet (SaECaNet Science and Engineering Café on the Net, Calculation of Coincidence Frequency, 2010/09/09, provided on PTO-892 Notice of References Cited on February 3, 2022).
Regarding claims 2 and 10, MORGAN fails to disclose the coincidence critical frequency of the inner walls and coincidence critical frequency of the outer walls are different, however, it is obvious that MORGAN meets this claim limitation based on SaECaNet. 
Regarding claims 2 and 10, SaECaNet teaches:  the coincidence critical frequency is an inherent property of the material and design.  
fc =                 
                    
                        
                            
                                
                                    c
                                
                                
                                    2
                                
                            
                        
                        
                            2
                            π
                            h
                        
                    
                    
                        
                            
                                
                                    
                                        12
                                        
                                            
                                                ρ
                                            
                                            
                                                m
                                            
                                        
                                        (
                                        1
                                        -
                                        
                                            
                                                σ
                                            
                                            
                                                2
                                            
                                        
                                        )
                                    
                                    
                                        E
                                    
                                
                            
                        
                        
                             
                        
                    
                
             (Note:  Ɵ =                 
                    π
                    /
                    2
                
             from SaECaNet, which reduces to the same equation that the applicant has in their specification that is used to calculate the coincidence critical frequency, where calculation of the coincidence critical frequency is a known variable).  Young’s Modulus = E, Density of the plate = ρm or ρ in current specification, Poisson’s ratio = σ, sound velocity = c, where these variables would be the same for comparison of the coincidence critical frequency of a casing that has the material and material properties the same, as well as, the comparison sound velocity would be the same.  Then the comparison of fc between the inner and outer walls would be calculated where the only difference between the coincidence critical frequency is based on h (see equation above), which is the thickness of the wall.  Hence, a difference in thickness of the wall would result in a different coincidence critical frequency between the inner and outer walls.  See Marked up Figure 2, which shows that the inner wall is thicker and non-uniform than the outer wall that is a uniform thickness, and therefore, it is obvious that the coincidence critical frequency is different for the inner and outer walls. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the coincidence critical frequency of the inner walls and coincidence critical frequency of the outer walls are different in the gear pump or gear motor of MORGAN, since the design of the inner and outer walls are different that obviously results in different coincidence critical frequencies due to the inner wall being non-uniform and thicker in locations than the outer wall that appears to be uniform and smaller in thickness.
Regarding claims 17 and 18, MORGAN fails to disclose:  the coincidence critical frequency of the inner walls, coincidence critical frequency of the middle walls and coincidence critical frequency of the outer walls are different.  
Regarding claims 17 and 18, SaECaNet teaches: the criteria that is used to calculate the coincidence critical frequency.  As shown in Marked up Figure 2 of MORGAN, the inner wall has non-uniform thicknesses, the outer wall has uniform thicknesses, and the inner wall has a uniform thickness, however, the middle wall includes internal and external ribs (31, 32).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the coincidence critical frequency of the inner walls, coincidence critical frequency of the middle walls and coincidence critical frequency of the outer walls are different in the gear pump or gear motor of MORGAN, since the design of the inner, middle, and outer walls are all different that obviously results in different coincidence critical frequencies due to the inner wall is non-uniform and thicker in locations than the outer wall that appears to be uniform and smaller in thickness, which both the inner and outer walls are different from the middle wall that has internal and external ribs connected to the middle wall, which would inherently change the coincidence critical frequency by adding additional structure to the middle wall.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9-12, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746